— Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered February 3, 1977, convicting him of sodomy in the first degree and possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal also brings up for review an order of the same court, dated September September 16, 1976, which denied defendant’s motion to dismiss the sodomy count contained in the indictment upon the ground that it lacks factual specificity. By order dated January 23, 1978, this court (1) reversed the order dated September *71716, 1976 and granted the defendant’s motion, (2) modified the judgment, on the law, by reversing the conviction of sodomy in the first .degree and the sentence imposed thereon, and dismissing said count, with leave to resubmit the sodomy charge to another Grand Jury and (3) as so modified, affirmed the judgment. By order dated November 30, 1978, the Court of Appeals reversed the aforesaid order of this court and remitted the case to this court for review of the facts (People v Jackson, 60 AD2d 893, revd 46 NY2d 721). Judgment and order affirmed. No opinion. Damiani, J. P., Titone, Shapiro and Hargett, JJ., concur.